Title: To Benjamin Franklin from Nevil Maskelyne, 11 December 1769: résumé
From: Maskelyne, Nevil
To: Franklin, Benjamin


[Greenwich, December 11, 1769. The Astronomer Royal asks Franklin, when he next writes to Philadelphia, to inquire of Owen Biddle about the exact distances between the observation points for the transit of Venus. Maskelyne cannot make Biddle’s two accounts agree with each other, or with the distances given by Mason and Dixon in their survey. He is also uncertain about the exact location of the Norriton observatory in relation to the southernmost point of the city of Philadelphia, and wants more exact data. The Pennsylvania observers will likewise send him, he hopes, their observations on the transit of Mercury on November 9, 1769, along with any other observations that will help to establish the difference of longitudes.
He cannot, until his questions are answered, transmit Biddle’s report to the Royal Society. He has transmitted the report from John Winthrop that Franklin sent him, and also Winthrop’s observation of the transit of Mercury in 1743, which had been read to the Society but for some reason was not yet in print.]
